Case 1:20-cv-07039-JPO Document 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
weneee _ woe wenn X

NELSON PENA,

 

 

 

 

Filed 10/26/20 Page 1 of 2

20-CV-7039 (JPO)

Plaintiff,

-against- DECLARATION
OF SAUL BIENENFELD

220 EAST 197 REALTY, LLC and
63 WEST LLC

Defendants.

a a +X

 

 

SAUL BIENENFELD, hereby declares, under penalties of perjury, as follows:
. Lamcounsel to Defendant 220 East 197 Realty, LLC, and 63 West LLC. Iam fully familiar
with the facts set forth herein. I submit this Declaration in Support of Defendants’ motion

to dismiss the complaint, and compel arbitration.

. Annexed hereto and incorporated herein as Defendants’ Exhibit B is a copy of the
Confidentiality, Post-Employment, and Alternative Dispute Resolution Agreement signed

by Plaintiff and Defendant 220 East 197 Realty LLC, dated January 28, 2013.

. Annexed hereto and incorporated herein as Defendants’ Exhibit C is a copy of the general

release signed by Plaintiff on August 8, 2016.

. Annexed hereto and incorporated herein as Defendants’ Exhibit D is a copy the collective
bargaining agreement entered between Defendant 63 West LLC and Local 1931, Eastern
States Joint Board, International Union of Allied, Novelty and Production Workers (“the

Union”), covering the period of June 1, 2019 to May 31, 2022.

 
Case 1:20-cv-07039-JPO Document 14 Filed 10/26/20 Page 2 of 2

. Annexed hereto and incorporated herein as Defendants’ Exhibit E is a copy of the Dispute

Resolution Agreement signed by Plaintiff and Defendant 63 West LLC, dated June 8, 2020.
. I declare under penalty of perjury that the foregoing is type and correct.

Dated: New York, NY : ,
October 26, 2020 SAUL BIENEMFELD

 
